TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00624-CV



                                     Trent Davis, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-08-001528, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Trent Davis, appearing pro se, seeks to appeal from the trial court’s order

granting his trial counsel’s agreed motion to withdraw.1 This Court’s jurisdiction is limited to the

review of final judgments and certain interlocutory orders signed by the trial court. See Tex. Civ.

Prac. & Rem. Code Ann. § 51.012 (West Supp. 2010), § 51.014 (West 2008); see also Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A trial court’s order granting a motion to

withdraw is not an appealable interlocutory order. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014.

No appealable judgment or order appears in the record. Accordingly, this appeal is dismissed for

want of jurisdiction.




       1
          The trial court’s order includes the following notation: “Plaintiff never consented or
authorized representation by [trial counsel] according to Plaintiff. [Trial counsel] at all times
believed it was acting with proper authority, according to the firm.”
                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: November 5, 2010




                                               2